DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In view of Applicant’s argument regarding the Drawing Objection, Applicant’s Drawing fail to disclose every feature of the invention specified in the claims.  Applicant’s disclosure features element number 421 as a ground track, however there is no disclosure clearly showing the claimed reference segments.  Therefore the Drawing Objection is maintained.
In view of Applicant’s amendment to Claim 1, the 35 U.S.C. 112 (b) rejection is withdrawn.
4.	Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. In view of Applicant’s argument, see Remarks Page 2 last paragraph, disclosing “there is no disclosure of the contact structures being arranged to be in contact with either a code segment or reference segment”.  Examiner disagrees.  Butler discloses each contact structure being arranged to be in contact with either a code segment or a reference segment (Para [0092] contacts 212 engage with the tracks 300 and thus engage with segments within track) as the reference segments are defined by a plurality of individual electrically conducting code segments arranged in a pattern (Para [0079] conductive segments are shown in black; Fig. 7; Para [0091]), and aligned circumferentially with the reference track (Para [0079] first and second tracks 300, 302 comprises conductive segments, the conductive segments are shown in black; Para [0091] conductive segment within each track 300; thus circumferentially aligned with reference track) but electrically isolated therefrom.  The reference segment is a combination of the code segments and reference track.    
In view of Applicant’s disclosure, see Remarks Page 4, disclosing “Support for the amendment to claim 1 can be found for example at p. 16, lines 25-30 where at least the concept not the ground segments as argued.  Thus Applicant has failed to disclose support for the amendment of “reference segments being connected to electrically form a single combined reference segment” as argued and as claimed.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “reference segments” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 has been amended to disclose “reference segments being connected to electrically form a single combined reference segment” however the amended claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, thus this is considered new matter.  Applicant disclosed “Support for the amendment to claim 1 can be found for example at p. 16, lines 25-30 where at least the concept that the ground segments are connected to electrically form a single combined ground segment”.  However Applicant’s amendment to Claim 1 discloses an amendment of the claimed reference segments, not the ground segments as disclosed in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Butler et al. (US 20140171879), hereinafter ‘Butler’.

Regarding Claim 1, Butler discloses a sensor assembly comprising: a first rotary sensor part (Fig. 7, encoder 406) comprising a surface having: a circumferentially arranged reference track (Fig. 7, track 302 and track 302; Para [0079, 0091]), a plurality of individual electrically conducting code segments arranged in a pattern (Para [0079] conductive segments are shown in black; Fig. 7; Para [0091]), and aligned circumferentially with the reference track (Para [0079] first and second tracks 300, 302 comprises conductive segments, the conductive segments are shown in black; Para [0091] conductive segment within each track 300; thus circumferentially aligned with reference track) but electrically isolated therefrom (Fig. 7; Para [0079] non-conductive segments are shown in white, thus code segments are electrically isolated from non-conductive segments), thereby forming a plurality of electrically conducting reference segments (Para [0079] ground track; maintains an electrical connection of the segments of each track 300, 302) the reference segments being connected to electrically form a single combined reference segment (Para [0079] electrical connection of the segments on each track 300, 302), a second rotary sensor part (Fig. 9, 600) arranged rotationally relative to the first rotary sensor part (Para [0092] support member 600 is configured to extend about the encoded member 406 such that the contacts 212 engage with the tracks 300, 302 on the encoded member 406 in Fig. 7), comprising: a plurality of contact structures (Fig. 9, 212), each contact structure being arranged to be in contact with either a code segment or a reference segment (Para [0092] contacts 212 engage with the tracks 300 and thus engage with segments within track) depending on the rotational position between the first and second rotary sensor part, wherein: the contact structures are configured to engage and connect to different sensor segments as the first and second rotary sensor part rotate relative to each (Para [0093-0094]; Para [0083] when the encoded member 406 rotates and moves axially within the housing 102, the helical tracks 300, 302 are always positioned directly underneath the contacts 212), the created connections being indicative of a rotational position between the first and second rotary sensor part (Para [0094] when device is rotated contacts 212 to determine the absolute rotational position of the encoded member 406), and for a given rotational position, at least one contact structure engages a code segment and at least one contact structure engages a reference segment (Para [0083] Each of the first and second tracks 300, 302 is configured to be engaged by a number of contacts 212; contacts 212 engage with the measurement track; track 300 is engaged by five contacts 212 and track 302 is engaged by two contacts 212, further shown in Fig. 8).

Regarding Claim 3, Butler discloses wherein the reference segments are electrically connected to form a single conductive structure (Para [0091-0092] Each conductive segment within each track 300, 302 is electrically connected to every other conductive segment within that track due to the presence of the ground or power tracks; Fig. 7; Para [0079]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 20140171879), hereinafter ‘Butler’ as applied to claim 1 above, and further in view of Hisamune et al. (US 20140115910), hereinafter ‘Hisamune’.

Regarding Claim 2, Butler teaches wherein the second rotary sensor part (Fig. 9, 600) comprises a plurality of integrally formed flexible arms forming the contact structures (Fig. 9, 212).
	Butler fails to disclose the part in the form of a metallic disc member.	
	However Hisamune teaches a rotatable encoder part in the form of a metallic disc member having contact fingers for the benefit of contacting patterns at angular positions thereby outputting output signals upon contact with signal terminals (Para [0041]; Fig. 2).
	Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide an alternative metallic disc structure for the same benefit of outputting output signals upon contact with signal terminals as taught by Hisamune in Para [0041] and Fig. 2.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butler et al. (US 20140171879), hereinafter ‘Butler’ as applied to claim 1 above, and further in view of Diller et al. (US 7195616), hereinafter 'Diller’.

Regarding Claims 4 and 5, Butler fails to explicitly disclose wherein the reference segments and the code segments are formed on the first rotary sensor part surface by a plating process and wherein the reference segments, the electrical connections there between, and the code segments are formed on the first rotary sensor part surface by a plating process.
	However Diller discloses a well-known process to a person skilled in the art using a plating process to fabricate electrically conductive patterns using layers of copper, nickel, and 
	Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and use a plating process for the benefit of providing electrically conductive patterns for communicating signals within a device as taught by Diller in Col. 25, Lines 4-15; Col. 24, Lines 48-51.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868